Title: To George Washington from Major General William Heath, 18 January 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Jany 18, 1778.

Lieut. General Burgoyne has requested leave for his Assistant Commissary General, Mr Clarke, to proceed to Sr Wm Howe, to lay before him the Accounts of provisions &c. which have been supplied to the Troops of the Convention, those for the Months of November and December having been exhibited. I imagine this is in order to consult General Howe which will be most for their Interest, to refund the provisions or pay off the Accounts in Solid Coin. I have consented to his request if your Excellency approves of his going in. I have directed Capt. Gooch who attends him, to stop him at the out post of the army, and then himself to wait on your Excellency with the Letters, and receive your Orders.
I have also permitted an Officer to proceed to General Gates, at the earnest request of General Burgoyne. He cannot well digest paying the Accounts in Solid Coin; but the liberty of replacing the provisions is a check upon his complaining—for my own part I wish he may return provisions as I think it will be much for our own Interest.
The General Assembly here have now a Committee considering the most speedy and effectual measures to complete their several Regiments in Continental service—I have the Honor to be with great respect Your Excellency’s Most Obedient Servt

W. Heath

